Citation Nr: 0636791	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-16 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUES

1.  Entitlement to service connection for claimed bronchitis.  

2.  Entitlement to service connection for claimed pulmonary 
tuberculosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to June 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a April 2002 rating decision issued by 
the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  



REMAND

During service, in December 1975, the veteran was treated for 
complaints of a chest cold and was assessed with bronchitis.  
His March 1976 separation examination report further contains 
a notation of occasional rales heard on the right upper lung 
field.  

In an April 2002 addendum, the VA doctor who conducted a 
January 2002 VA respiratory diseases examination noted that 
the veteran did not have bronchitis but instead "obstructive 
pulmonary dysfunction, brought about by a combination of age, 
obesity, smoking history, and any recurrent lower respiratory 
infections through the years."  

This opinion notwithstanding, a subsequent June 2002 opinion 
from a private doctor indicated that the veteran had 
"chronic bronchitis at times," with pulmonary function 
testing showing a mild restriction pattern and moderate 
obstruction.  Similarly, in September 2002, a VA doctor noted 
a history of chronic bronchitis.  

In view of these recent diagnoses and the essentially vague 
opinion from the April 2002 VA addendum, the Board finds that 
a more thorough VA examination is necessary under 38 U.S.C.A. 
§ 5103A(d) to determine the nature and likely etiology of the 
claimed pulmonary disease.  

The Board further notes, in reference to the claim of service 
connection for pulmonary tuberculosis, an April 2004 VA 
examination report contains a diagnosis of a known positive 
PPD test since 1996.  This positive test is also referenced 
in the aforementioned September 2002 VA treatment record.  

The RO, however, did not follow up this medical documentation 
with the issuance of a Supplemental Statement of the Case.  
This inaction constitutes a procedural defect requiring a 
remand under 38 C.F.R. §§ 19.9 and 19.31.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of his claimed pulmonary 
disorder.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
demonstrated clinical findings, the 
examiner is requested to provide a 
diagnosis for any demonstrated pulmonary 
disorder.  The examiner is also requested 
to offer an opinion for each diagnosed 
disorder as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater probability) that the veteran has 
current lung disability due to an event 
or incident in service, other than that 
due to continued nicotine dependence.  

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.  

2.  After completion of the above 
development, the veteran's claims of 
service connection for bronchitis and 
pulmonary tuberculosis should be 
readjudicated, with full consideration of 
all evidence added to the claims file 
since the April 2004 Statement of the 
Case.  If the determination of either 
claim remains adverse to the veteran, he 
and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond thereto.  

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


